Order entered July 30, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00950-CV

                 IN THE INTEREST OF D.S.B. AND K.A.B., CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-11214

                                         ORDER
       We DENY appellant’s July 28, 2015 motion to expedite submission hearing. The case

will be submitted in due course.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE